DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on May 10, 2021, and any subsequent filings.
Claims 1-13 stand rejected.  Claims 14-20 have been added.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.
Claims 1 and 8
In response to Applicant's argument that the references fail to show certain features of Applicant's invention, it is noted that the features upon which Applicant relies (i.e., backflow-inhibiting members (Remarks, Page 9 / Paragraph 5 (hereinafter "Pg/Pr"), Pg10/Pr2)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant's argument that membrane damage prevention may be realized by the claimed structure (Remarks, Pg9/Pr5, Pg10/Pr5), the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, "discovery of the cause of a problem . . does not always result in a patentable invention," (MPEP 2142.02(III) (citation omitted)).  Moreover, an "unsubstantiated statement of counsel [is] insufficient to show appellants discovered source of the problem," (MPEP 2142.02(IV)).
As to Applicant's argument that the structure disclosed by Spiegelman would be avoided (Remarks, Pg10/Pr2), Applicant has not cited to any evidence to support the arguments.  Argument, however, cannot supplant evidence.  MPEP § 2145(I); Estee Lauder Inc. v. L'Oréal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997); Meitzner v. Mindick, 549 F.2d 775, 782 (CCPA 1977).  See also e.g., Ex parte Devlin, et al., Appeal No. 2012-003628 (PTAB 2013) ("Appellants, therefore, have failed to identify any evidence of unexpected results in their brief.  Because Appellants have an obligation to cite the evidence upon which they rely, 37 C.F.R. § 41.37(c)(1)(vii) (requiring Appellants to identify the 'parts of the record relied upon' as part of their appeal brief), we need not further review the record for evidence in support of Appellants' contention.  See also Gross v. Town of Cicero, Ill., 619 F.3d 697, 702 (7th Cir. 2010) {'Judges are not like pigs, hunting for truffles buried in the record.'}.");  Ex parte Samborn, et al., Appeal No. 2012-004336 (PTAB 2013) ("Unsupported attorney argument cannot take the place of evidence that is missing from the record.  Estee Lauder Inc. v. L'Oréal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).  Even if the record contained evidence that might support Appellants' arguments, Appellants' failure to cite the evidence in their briefs is fatal.").
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks, Pg10/Pr3, Pg11/Pr1), it must be In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Figures 2 and 11 of Spiegelman do not disclose alignment of the pipe based upon MPEP 2125 (Remarks, Pg10/Pr5).  First, Figure 11 has not been relied upon in any form for any rejection of any claim.  Second, MPEP 2125 concerns prior art figures disclosure of proportions not alignments.  Third, Figure 2 of Spiegelman discloses the pipe arranged vertically downward from the separation membrane module permeate outlet toward said condenser.  Fourth, the purpose of the condenser disclosed by Spiegelman would require the vertically downward orientation to ensure removal of the permeate from the separation membrane module.  Fifth, and finally, given the limited choices of vertical or not vertical for the pipe orientation, and the predictable solution of using the vertical orientation to reasonably succeed in removing permeate from the separation membrane module, it would have been obvious to try to arrange the pipe vertically downward.
Applicant's arguments regarding objectives of the invention and configurations (1) and (2) (Remarks, Pg11/Pr2) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As to Applicant's apparent argument that Spiegelman discloses a zeolite prefilter  that is not a filter (Pg11/Pr2), Applicant provides no evidentiary support yet argument cannot supplant fact (MPEP 2145(I)).  Spiegelman makes no assertion about the physical characteristics of the zeolite prefilter, and discloses gels may also be used as a prefilter  (C14/L43-46).  Moreover, Peters has been relied upon for the disclosure of zeolite in the form of a zeolite membrane.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Response to Amendment
Election/Restrictions
Newly submitted Claims 15-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 15-20 are directed towards zeolite compositions while Claims 1-14 are directed towards  dehydrating water 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 15-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The disclosure is objected to because of the following informalities: the newly added language contains grammatically incorrect English such as "a pressure-reducing .  Appropriate correction is required.
Claim Objections
Claims 1-14 are objected to because of the following informalities:
In Claim 1, line 14, the extra space appearing between "(2)" and the colon has been deleted without proper notation as required by 37 CRF 1.121(c)1;
Claims 2-10 contains preambles that do not recite all of the specific language of the claims from which they depend and are thus inconsistent with those claims;
In Claim 5, line 2, the extra space appearing between "(2)" and the period has been deleted without proper notation as required by 37 CRF 1.121(c); 
In Claim 11, line 15, the indefinite article "a" does not agree with the noun "members" rendering the claim grammatically incorrect; 
In Claim 12, line 3, the indefinite article "a" does not agree with the noun "temperature-maintaining members" rendering the claim grammatically incorrect; and,
Claims 12-14 contains preambles that do not recite all of the specific language of the claims from which they depend and are thus inconsistent with those claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "inside" with regards to the separation membrane module in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites a " a separation membrane module inside of which comprising a tubular membrane element, comprising a tubular porous ceramic support and a zeolite membrane" rendering the claim indefinite as to what exact and specific structure Applicant intends to claim.  For purposes of examination, to the extent necessary to render the claim definite, the structure will be interpreted as that recited in the claim submitted immediately prior to the current set and filed on November 27, 2018.
Claim 1, lines 3-4, recites a singular tubular membrane element yet in line 9 recites multiple tubular membrane elements.
Claim 1, line 8, recites a singular pressure-reducing member yet in line 11 recites multiple pressure-reducing members.
Claim 3 recites a heating member configured to heat yet provides not structure that would perform the claimed function rendering the claim indefinite.
Claim 8 recites a pipe in line 3, a separation membrane module in line 3, and a condenser in line 4 yet Claim 1 from which the claim depends recites a pipe in line 19, a separation membrane module in line 3, and a condenser in line 20 which renders the dependent claim indefinite as to whether these structural limitations are the same or new.  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between a water storage vessel and the other claimed structural limitations.
Claim 9 recites "the pipe" in line 2 yet it is not clear whether this is the pipe recited in Claim 1 or 8 from which the claim depends.  For purposes of examination, the pipe will be interpreted as the pipe recited in Claim 1.
Claim 9 recites the limitation "the pipe connecting the condenser and the water storage vessel" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites "the pipe connecting the separation membrane module and the condenser" rendering the claim indefinite as to the exact location of the pipe.
Claim 10 recites the limitation "pressure control member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites "the pipe" in line 3 yet it is not clear whether this is the pipe recited in Claim 1 or 8 from which the claim depends.  For purposes of examination, the pipe will be interpreted as the pipe recited in Claim 1.
Claim 10 recites multiple locations for the pipe connecting different equipment rendering the claim indefinite as to the exact location of the pipe.
Claim 10 recites a pressure control member that opens at time that has not been clearly defined.  For purposes of examination, the time will be interpreted as the time a pressure control member opens to control pressure.
Claim 11 recites the limitation "inside" with regards to the separation membrane module in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites a "a separation membrane module inside of which comprising a tubular membrane element, comprising a tubular porous ceramic support and a zeolite membrane" rendering the claim indefinite as to what exact and specific structure Applicant intends to claim.  For purposes of examination, to the extent necessary to render the claim definite, the structure will be interpreted as that recited in the claim submitted immediately prior to the current set and filed on November 27, 2018.
Claim 11, lines 5-6, recites a singular tubular membrane element yet in line 11 recites multiple tubular membrane elements.
Claim 11, line 10, recites a singular pressure-reducing member yet in line 13 recites multiple pressure-reducing members.
Claim 12, line 2, recites a singular backflow-inhibiting member yet in line 4 recites multiple backflow-inhibiting members.
Claim 13, line 2, recites a singular backflow-inhibiting member yet Claim 11, line 15, appears to recite multiple backflow-inhibiting members.
Claim 14, line 2, recites multiple tubular membrane elements yet the claim from which it depends, Claim 1, lines 3-4, recites a singular tubular membrane element.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting the structure necessary to control the pressure. 
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman, et al., U.S. Patent No. 8,926,731 (hereinafter "Spiegelman") in view of Peters, et al., "Zeolite-Coated Ceramic Pervaporation Membranes; Pervaporation-Esterification Coupling and Reactor Evaluation," Ind. Eng. Chem. Res. Vol. 44, Issue 25, 9490-9496, 2005 (hereinafter "Peters").
Applicants' claims are directed towards a device and a method.
Regarding Claims 1-3, 5-8, and 14, Spiegelman discloses a dehydration system configured for separating water from an aqueous organic compound, the dehydration system comprising a separation membrane module (Fig. 2, SPA, Fig. 6, item 416, C15/L21, C22/L6-7) inside of which comprising a tubular membrane element (Fig. 2, item 424, C15/L38-40, C22/L7-8; see also 112(b) analysis above), comprising a tubular porous ceramic support (Fig. 9, item 606, C18/L56-57) and a zeolite prefilter (C14/L43-45) are arranged (Fig. 6) and which separates water from the aqueous organic compound supplied thereto using the tubular membrane element (C2/L28-31); a pressure-reducing member configured for reducing the pressure on a water permeate side of each tubular membrane element (Fig. 2 (note lowest pump in drawing), C10/L9-13, C22/L26-29); and a condenser which is arranged between the separation membrane module and the pressure-reducing members via a pipe and condenses water vapor permeating through the tubular membrane element into water (Fig. 2 (note condenser below SPA connected through pipe), C22/L24-25), wherein the dehydration system has at least one of configurations (1) and (2): Configuration (1): the dehydration system comprises a temperature-maintaining member configured for maintaining the pipe connecting the separation membrane module and the condenser to have a temperature at which water does not condense (C17/L6-9), and Configuration (2): the pipe connecting the separation membrane module and the condenser is arranged vertically downward from a permeated water outlet of the separation membrane module toward the condenser (Fig. 2 (note vertically downward orientation pipe leaving permeate outlet of SPA); see also response to arguments above regarding pipe orientation).
Spiegelman does not disclose a zeolite membrane disposed on the support.
Regarding Claims 11-13, Spiegelman discloses an aqueous organic compound dehydration method comprising separating water from an aqueous organic compound (C2/L28-31), wherein the separating is performed by a dehydration system comprising a separation membrane module (Fig. 2, SPA, Fig. 6, item 416, C15/L21, C22/L6-7) inside of which comprising a tubular membrane elements (Fig. 2, item 424, C15/L38-40, C22/L7-8; see also 112(b) analysis above), comprising a tubular porous ceramic support (Fig. 9, item 606, C18/L56-57) and a zeolite prefilter (C14/L43-45) are arranged (Fig. 6) and which separates water from the aqueous organic compound supplied thereto using the tubular membrane element (C2/L28-31); a pressure-reducing member configured for reducing the pressure on a water permeate side of each tubular membrane element (Fig. 2 (note lowest pump in drawing), C10/L9-13, C22/L26-29); a condenser which is arranged between the separation membrane module and the pressure-reducing members via a pipe and condenses water vapor permeating through the tubular membrane element into water (Fig. 2 (note condenser below SPA connected through pipe), C22/L24-25); and a backflow-inhibiting members configured for inhibiting backflow of the thus condensed water into the membrane element (Fig. 2 (note backflow inhibited by gravity due to vertical lay out of structure)).
Spiegelman does not disclose a zeolite membrane disposed on said support.
Peters also relates to tubular ceramic membranes and discloses a zeolite membrane disposed on said support (Pg9490/Abstract,C2/Pr1, Pg9491/C2/Pr2-3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the membrane disclosed by Spiegelman with the zeolite membrane disclosed by Peters because, according to Spiegelman, a 
Additional Disclosures Included:  Claim 2: having at least the configuration (1) (see Claim 1 analysis above) and comprising, as the temperature-maintaining member, an insulating member covering the pipe connecting the separation membrane module and the condenser (Spiegelman, C17/L6-9).  Claim 3: having at least the configuration (1) (see Claim 1 analysis above) and comprising, as the temperature-maintaining member, a heating member configured for heating the pipe connecting the separation membrane module and the condenser (Spiegelman, C17/L6-9; see also 112(b) analysis above).  Claim 5: having both of the configurations (1) and (2) (see Claim 1 analysis above).  Claim 6: a method of operating the dehydration system of Claim 1, the method comprising maintaining the temperature of the pipe connecting the separation membrane module and the condenser to be 20°C or higher (Spiegelman, C17/L10-14).  Claim 7: wherein the temperature of the pipe is adjusted to be in a range of from -20°C to 20°C with respect to a preset temperature of the separation membrane module (Spiegelman, C17/L10-14 (note temperature a result-effective variable dependent on other operating conditions)).  Claim 8: controlling the pressure in the pipe connecting a separation membrane module and a condenser to be an absolute pressure of 20 kPa or less when water retained in a water storage vessel is discharged (Spiegelman, Fig. 2 (note ballast tank interpreted as water storage vessel), V7, C22/L29-30,53-54 (note valve maintains pressure); see also 112(b) analysis above).  Claim 12: wherein the backflow-inhibiting member has at least one of configurations (1) and (2): Configuration (1): the backflow-inhibiting members comprises a temperature-maintaining members configured for maintaining the pipe Claim 13: wherein the backflow-inhibiting member comprises a water storage vessel in which water permeated through the condenser is retained (Spiegelman, Fig. 2 (note ballast tank interpreted as water storage vessel), C22/L30-31), and controls the pressure in the pipe connecting the separation membrane module and the condenser to be an absolute pressure of 20 kPa or less when water retained in the water storage vessel is discharged (Spiegelman, Fig. 2, V7, C22/L29-30,53-54 (note valve maintains pressure)).  Claim 14: wherein the separation membrane module comprises, inside of the module, plural tubular membrane elements (Spiegelman, C15/L38-42).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman, et al., U.S. Patent No. 8,926,731 (hereinafter "Spiegelman") in view of Peters, et al., "Zeolite-Coated Ceramic Pervaporation Membranes; Pervaporation-Esterification Coupling and Reactor Evaluation," Ind. Eng. Chem. Res. Vol. 44, Issue 25, 9490-9496, 2005 (hereinafter "Peters") as applied to Claim 3 above, and further in view of Masakazu, Japanese Publication No. JPA 1993057151 (hereinafter "Masakazu").  A machine translation accompanies this detailed action and the claims are mapped to that translation and the drawings in the original document.
Applicants' claim is directed towards a device.
The combination of Spiegelman and Peters discloses the dehydration system according to Claim 3 except wherein the heating member is a steam trace or an electrical trace.
Masakazu also relates to a dehydration of an aqueous organic stream under vacuum and discloses wherein the heating member is a steam trace or an electrical trace (Fig., item 7, Pg1/Constitution, Pg3/Pr7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the heating member disclosed by the combination of Spiegelman and Peters with the traces disclosed by Masakazu because, according to Masakazu, the traces prevent blockage of the pipe (Pg1-2/Constitution).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman, et al., U.S. Patent No. 8,926,731 (hereinafter "Spiegelman") in view of Peters, et al., "Zeolite-Coated Ceramic Pervaporation Membranes; Pervaporation-Esterification Coupling and Reactor Evaluation," Ind. Eng. Chem. Res. Vol. 44, Issue 25, 9490-9496, 2005 (hereinafter "Peters") as applied to Claim 8 above, and further in view of Chishima, et al., U.S. Publication No. 2014/0124419 (hereinafter "Chishima").
Applicant's claims are directed towards a method.
Regarding Claims 9 and 10, the combination of Spiegelman and Peters discloses the method of Claim 8, wherein the dehydration system comprises a pressure control member which is arranged on the pipe connecting the condenser and the water storage 
The combination of Spiegelman and Peters does not disclose wherein the pressure in the pipe connecting the separation membrane module and the condenser is controlled by initially closing the pressure control member when water is discharged from said water storage vessel.
Chishima also relates to using a valve to control pressure in method using a membrane system and discloses a method of wherein pressure is controlled upon discharging water from a vessel (Figs. 1-3, Pg4/Pr66-Pg5/Pr76).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the method disclosed by the combination of Spiegelman and Peters with the pressure control method disclosed by Chishima to maintain a set pressure because, according to Spiegelman, valves can be used to control and maintain pressure in the vessel from which water is discharged (C22/L29-31).
Additional Disclosures Included:  Claim 10: wherein, after water is discharged from the water storage vessel, the pressure control member arranged on the pipe connecting the condenser and the water storage vessel is opened in the end at the time of reducing the pressure in the water storage vessel and the pipe connecting the pressure control member and the water storage vessel (Chishima, Figs. 1-3, Pg4/Pr66-Pg5/Pr76; see also 112(b) analysis above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Given the extensive amendments to overcome the numerous objections, other changes may have been made to the claims that lack proper notation in compliance with 37 CFR 1.121(c) yet have not been detected.